Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,843,066.
Pending claims 
Patent claims 
1. A capacitive sensing assembly comprising: a nonconductive interface material comprising a first surface and a second surface that is opposite the first surface; a conductive plastic injection molded onto the second surface of the interface material; and an electrode electrically coupled to the conductive plastic and configured to provide an electrical signal that corresponds to a surface capacitance that is based in part on the conductive plastic, the nonconductive interface material, and proximity of an object to the first surface of the interface material.
the object comprises skin of a user.


2. The capacitive sensing assembly of claim 1, wherein the nonconductive interface material forms a button on a controller device.

3. The capacitive sensing assembly of claim 1, wherein the conductive plastic has a conductivity of at least 10-4 Siemens per meter.


5. The capacitive sensing assembly of claim 1, wherein the conductive plastic is an organic polymer that is conductive.

6. The capacitive sensing assembly of claim 5, wherein the organic polymer is comprised from a group consisting of: polyaniline, polyacetylene, polypyrrole, polyindole, poly(p-phenylene vinylene), poly(3-alkylthiophenes).


7. The capacitive sensing assembly of claim 1, wherein the electrode is formed as a coil.




9. The capacitive sensing assembly of claim 1, wherein the determined proximity of the object includes a first proximity and a second proximity, the first proximity corresponding to a first distance between a first portion of the object and a first location on the interface material and the second proximity corresponding to a second distance between a second portion of the object and a second location on the interface material.

10. The capacitive sensing assembly of claim 1, wherein the capacitive sensing assembly is part of a trigger of a trigger assembly of a controller device.

11. The capacitive sensing assembly of claim 10, wherein the nonconductive interface material further comprises a protrusion on the second surface, the capacitive sensing assembly further comprising: a magnet coupled to the protrusion of the nonconductive interface material, wherein a proximity of the magnet to a second portion of the trigger assembly corresponds to a position of the trigger.



13. A controller device comprising: a capacitive sensing assembly comprising: a nonconductive interface material comprising a first surface and a second surface that is opposite the first surface; a conductive plastic injection molded onto the second surface of the interface material; and an electrode electrically coupled to the conductive plastic and configured to provide an electrical signal that corresponds to a surface capacitance that is based in part on the conductive plastic, the nonconductive interface material, and proximity of an object to the first surface of the interface material.
15. The controller device of claim 13, wherein the object comprises skin of a user.




14. The controller device of claim 13, wherein the nonconductive interface material forms a button on the controller device.



17. The controller device of claim 16, wherein the organic polymer is comprised from a group consisting of: polyaniline, polyacetylene, polypyrrole, polyindole, poly(p-phenylene vinylene), poly(3-alkylthiophenes).

18. The controller device of claim 13, wherein the electrode is formed as a coil.

19. The controller device of claim 13, wherein the determined proximity of the object is a contact of the object to the first surface of the interface material.


20. The controller device of claim 13, wherein the capacitive sensing assembly is part of a trigger of a trigger assembly of the controller device.
skin of a user; a conductive plastic injection molded onto the second surface of the interface material; an electrode electrically coupled to the conductive plastic and configured to provide an electrical signal that corresponds to a surface capacitance that is based in part on the conductive plastic, the nonconductive interface material, and proximity of the skin of the user to the first surface of the interface material; and a controller electrically coupled to the the skin of the user based on the electrical signal that corresponds to the surface capacitance.

2. The capacitive sensing assembly of claim 1, wherein the nonconductive interface material forms a button on a controller device.

3. The capacitive sensing assembly of claim 1, wherein the conductive plastic has a conductivity of at least 10−4 Siemens per meter.


4. The capacitive sensing assembly of claim 1, wherein the conductive plastic is an organic polymer that is conductive.


5. The capacitive sensing assembly of claim 4, wherein the organic polymer is comprised from a group consisting of: polyaniline, polyacetylene, polypyrrole, polyindole, poly(p-phenylene vinylene), poly(3-alkylthiophenes).


6. The capacitive sensing assembly of claim 1, wherein the electrode is formed as a coil.




8. The capacitive sensing assembly of claim 1, wherein the determined proximity of the skin of the user includes a first proximity and a second proximity, the first proximity corresponding to a first distance between a first portion of the skin and a first location on the interface material and the second proximity corresponding to a second distance between a second portion of the skin and a second location on the interface material.

9. The capacitive sensing assembly of claim 1, wherein the capacitive sensing assembly is part of a trigger of a trigger assembly of a controller device.

10. The capacitive sensing assembly of claim 9, wherein the nonconductive interface material further comprises a protrusion on the second surface, the capacitive sensing assembly further comprising: a magnet coupled to the protrusion of the nonconductive interface material, wherein a proximity of the magnet to a second portion of the trigger assembly corresponds to a position of the trigger.



12. A controller device comprising: a capacitive sensing assembly comprising: a nonconductive interface material comprising a first surface and a second surface that is opposite the first surface, the first surface configured to receive contact with the skin of the user; a conductive plastic injection molded onto the second surface of the interface material; an electrode electrically coupled to the conductive plastic and configured to provide an electrical signal that corresponds to a surface capacitance that is based in part on the conductive plastic, the nonconductive interface material, and proximity of the skin of the user to the first surface of the interface material; and a controller electrically coupled to the electrode and configured to determine the proximity of the skin of the user based on the electrical signal that corresponds to the surface capacitance.

13. The controller device of claim 12, wherein the nonconductive interface material forms a button on the controller device.





15. The controller device of claim 14, wherein the organic polymer is comprised from a group consisting of: polyaniline, polyacetylene, polypyrrole, polyindole, poly(p-phenylene vinylene), poly(3-alkylthiophenes).

16. The controller device of claim 12, wherein the electrode is formed as a coil.

17. The controller device of claim 12, wherein the determined proximity of the skin of the user is a contact of the skin of the user to the first surface of the interface material.

18. The controller device of claim 12, wherein the capacitive sensing assembly is part of a trigger of a trigger assembly of the controller device.


As can be seen above, differences (bold portions) between pending independent claim and patent independent claim are minimal. Thus, the pending independent claims have been modified the feature “an object” broader than the patent independent claims by removing the feature “the skin of a user” from the pending independent claims. The motivation for doing so would protect the pending claims as broad as possible in order to have more products in the industrial applicability.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: January 17, 2022